United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
U.S. POSTAL SERVICE, CINCINNATI BULK
MAIL CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1505
Issued: January 27, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 11, 2009 appellant filed a timely appeal from an April 6, 2009 decision of the
Office of Workers’ Compensation Programs that denied merit review. The most recent merit
decision is a February 18, 2009 decision of the Board.1 Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board’s jurisdiction is limited to a review of the April 6, 2009 nonmerit decision
of the Office.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant, through her attorney, asserts that the Office decision is contrary to
fact and law.
1

5 U.S.C. § 8128; Clinton E. Anthony, Jr., 49 ECAB 476 (1998). A decision of the Board is final upon the
expiration of 30 days from the date of the decision. 20 C.F.R. § 501.6(d). Appellant did not seek reconsideration of
the Board’s decision pursuant to 20 C.F.R. § 501.7(a).

FACTUAL HISTORY
This case has been before the Board on two prior occasions. By decision dated May 5,
2008, the Board found that the medical evidence of record was insufficient to establish that
appellant sustained an employment-related back condition in November 2006. It affirmed an
October 2, 2007 Office decision denying the claim.2 In a February 18, 2009 decision, the Board
affirmed a September 3, 2008 merit decision of the Office. The Board reviewed a June 19, 2008
report from Dr. Martin Fritzhand, a Board-certified urologist, and found that appellant did not
establish that she sustained an employment-related back condition in November 2006.3 The facts
are set forth in the previous Board decisions and are incorporated herein by reference.
On March 15, 2009 appellant, through her attorney, requested reconsideration and
resubmitted Dr. Fritzhand’s June 19, 2008 report. In a nonmerit decision dated April 6, 2009,
the Office denied appellant’s reconsideration request.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
either under its own authority or on application by a claimant.5 Section 10.608(a) of the Code of
Federal Regulations provides that a timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence and/or argument that meets at least
one of the standards described in section 10.606(b)(2).6 This section provides that the
application for reconsideration must be submitted in writing and set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; or (ii) advances a relevant legal argument not previously considered by the Office; or (iii)
constitutes relevant and pertinent new evidence not previously considered by the Office.7
Section 10.608(b) provides that when a request for reconsideration is timely but fails to meet at
least one of these three requirements, the Office will deny the application for reconsideration
without reopening the case for a review on the merits.8
ANALYSIS
In the March 15, 2009 request for reconsideration, appellant did not provide any
argument of error. Appellant did not allege or demonstrate that the Office erroneously applied or
2

Docket No. 08-250 (issued May 5, 2008).

3

Docket No. 09-09 (issued February 18, 2009).

4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8128(a).

6

20 C.F.R. § 10.608(a).

7

Id. at § 10.608(b)(1) and (2).

8

Id. at § 10.608(b).

2

interpreted a specific point of law, or advance a relevant legal argument not previously
considered by the Office. Consequently, she was not entitled to a review of the merits of her
claim based on the first and second above-noted requirements under section 10.606(b)(2).9
With respect to the third above-noted requirement under section 10.606(b)(2), on
reconsideration appellant resubmitted a June 19, 2008 report from Dr. Fritzhand. This report had
previously been reviewed by both the Board and the Office. Evidence that repeats or duplicates
evidence of record has no evidentiary value and does not constitute a basis for reopening a
case.10
As appellant did not show that the Office erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by the Office, it properly denied her reconsideration
requests.11
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).12

9

Id. at § 10.606(b)(2).

10

Freddie Mosley, 54 ECAB 255 (2002).

11

Supra note 6.

12

The Board notes that appellant submitted evidence subsequent to the April 6, 2009 decision of the Office. The
Board cannot consider this evidence, however, as its review of the case is limited to the evidence that was before the
Office at the time it rendered its decision. 20 C.F.R. § 501.2(c); M.B., 60 ECAB ___ (Docket No. 09-176, issued
September 23, 2009).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 6, 2009 be affirmed.
Issued: January 27, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

